Citation Nr: 1550731	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-16 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active duty from March 2009 to August 2009 and from February 2011 to October 2011.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from March 2012 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future review of this Veteran's case should consider these electronic records.


FINDINGS OF FACT

1. The Veteran's symptoms have resulted in deficiencies in all areas and have been characterized by depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; persistent danger of hurting self and others; neglect of personal appearance and hygiene; intermittent ability to perform activities of daily living, including maintenance of personal hygiene and suicidal ideation.

2. The Veteran's request for TDIU is based solely on his one service-connected disability which is now rated at 100 percent.



CONCLUSIONS OF LAW

1. The criteria for a higher rating of 100 percent for PTSD have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

2. The TDIU request is dismissed as moot.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This decision is a total grant of the benefits sought on appeal, and any error related to the Veterans Claims Assistance Act (VCAA) is moot. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Disability Ratings

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran's service-connected PTSD has been evaluated as 50 percent disabling during the entire time period on appeal under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s). See 38 C.F.R. § 4.130, DC 9434. The General Rating Formula is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a) (2015). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment. 38 C.F.R. § 4.126(b) (2015).

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id. 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-5 (American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013)). In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Court of Appeals for the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.

The Board has considered all evidence of record as it bears on the question of a higher initial rating. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Viewing the evidence with the benefit of the doubt to the Veteran, the evidence is in approximate balance and a 70 percent rating, but no higher, will be granted.

During the Veteran's January 2012 VA medical examination, the examiner opined that the Veteran had diagnoses of PTSD and bipolar II disorder but that it was not possible to differentiate which symptoms were attributable to each diagnosis. The examiner stated that the Veteran had occupational and social impairment with reduced reliability and productivity. The examiner reported symptoms of depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; circumstantial, circumlocutory, or stereotyped speech; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and suicidal ideation.

The Veteran's VA physician, Dr. G.H., completed a Disability Benefits Questionnaire (DBQ) in March 2012. He opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking and/or mood. The examiner reported symptoms of depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; circumstantial, circumlocutory, or stereotyped speech; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and suicidal ideation.

The Veteran's VA treatment records show that he has been receiving psychiatric treatment intermittently. The Veteran has been hospitalized three times for at least a week each time for PTSD exacerbations. 

The Veteran submitted a February 2015 DBQ from a private physician, Dr. H. H-G. She opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking and/or mood. The examiner reported symptoms of depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; persistent danger of hurting self and others; neglect of personal appearance and hygiene; intermittent ability to perform activities of daily living, including maintenance of personal hygiene and suicidal ideation.

The record indicates that while the Veteran's symptoms periodically vary, and while they clearly do not meet all specified criteria for a 100 percent rating, they need not in order for the benefit to be granted. The Veteran is generally not capable of sustaining any more than minimal stress or establishing effective relationships in a social or work setting. Given this finding, the Board will grant a 100 percent rating for the entirety of the rating period under the benefit-of-the-doubt doctrine. 


TDIU

With respect to the Veteran's request for a TDIU, the Board notes that the Veteran now has a 100 percent evaluation for his acquired psychiatric disorder. A TDIU rating contemplates that the schedular rating is less than total. 38 C.F.R. § 4.16(a). Because the Board has determined that the Veteran's PTSD warrants a 100 percent evaluation, and because the Veteran's request for a TDIU was filed during the claim period (in May 2012), the request for a TDIU is rendered moot.

The Board recognizes that it is not categorically true that assignment of a total schedular rating always renders a TDIU request moot, particularly as it relates to possible entitlement to special monthly compensation. See Bradley v. Peake, 22 Vet. App. 280 (2008). In the Bradley case, the Court held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities." Bradley, 22 Vet. App. at 293. Unlike the situation in Bradley, however, the Veteran in this case is only receiving compensation for one disability, which is the acquired psychiatric disorder for which a 100 percent schedular rating has been assigned. Therefore, Bradley is distinguishable from the instant case, and the award of a 100 percent schedular evaluation does indeed render the TDIU request moot.The Veteran seeks entitlement to TDIU based on his service-connected PTSD. See, e.g., May 2012 VA Form 21-8940.










ORDER

A rating of 100 percent for PTSD is granted.

The appeal for entitlement to a TDIU is dismissed.



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


